Citation Nr: 0701343	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  03-32 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
March 9, 2006.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD from March 9, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to June 
1967.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which granted service connection for 
PTSD and assigned a 10 percent evaluation effective May 8, 
2001.  In a subsequent February 2002 rating decision, the RO 
granted an increased 30 percent evaluation for PTSD, 
effective May 8, 2001.  

The veteran testified at a June 2005 Board hearing; the 
hearing transcript has been associated with the claims file.  
  
The Board remanded the case to the RO for further development 
in October 2005.  Development has been completed and the case 
is once again before the Board for review.

In a May 2006 rating decision, the RO granted an increased 70 
percent evaluation for PTSD effective March 9, 2006.

In July 2006, VA received a VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability).  This matter has not been adjudicated by 
the RO and is referred to that office for appropriate action.




FINDINGS OF FACT

1.  Prior to February 22, 2006, the veteran's PTSD resulted 
in occupational and social impairment with occasional 
decrease in work efficiency due to symptoms such as depressed 
mood, anxiety, panic attacks, and chronic sleep impairment

2.  From February 22, 2006, the veteran's PTSD has resulted 
in deficiencies in work and mood due to symptoms such as 
suicidal ideation; near-continuous panic or depression 
affecting the ability to function effectively; impaired 
impulse control; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  Prior to February 22, 2006, the criteria for an 
evaluation in excess of 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1- 4.14, 4.125-4.130, Diagnostic 
Code 9411 (2006).

2.  From February 22, 2006, the criteria for a 70 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1- 
4.14, 4.125-4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In October 2005, the Board remanded the case for VCAA notice 
compliance.  In a November 2005 letter, VA informed the 
veteran of the evidence necessary to substantiate his claim, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the veteran was responsible.  VA also 
asked the veteran to provide any evidence that pertains to 
his claim.  The Board notes that the letter was not received 
prior to the initial rating decision.  However, despite the 
inadequate timing of this notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
that regard, the veteran's original application was for 
service connection.  In January 2002 the RO awarded service 
connection and assigned a 10 percent evaluation effective May 
8, 2001.  Therefore, VCAA notice and its application is no 
longer required because the original claim had been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The November 2005 letter addressed the veteran's current 
appeal for an increased evaluation for PTSD.  A May 2005 VA 
correspondence further provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran's claim was thereafter 
readjudicated in May 2006.  Thus, the Board finds that VA 
complied with the procedural requirements of 38 U.S.C.A. §§ 
5104, 7105(d), and 38 C.F.R. § 3.103(b).  Id.

The veteran's service medical records, VA treatment records, 
private treatment records, VA examinations, a Board hearing 
transcript, and various statements in support of his claim 
have been associated with the claims file.  VA has provided 
the veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  The record is complete 
and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration.  Because the RO issued a new rating decision 
in May 2006, granting an increased 70 percent evaluation 
effective March 9, 2006, the Board will evaluate the level of 
disability for PTSD both prior to and from March 9, 2006.

Prior to March 9, 2006, the veteran was assigned a 30 percent 
evaluation for PTSD under the provisions of 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).  A 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

The veteran is currently assigned a 70 percent rating for 
PTSD.  A 70 percent disability rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); See also Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  GAF scores from 71 to 80 reflect 
transient symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  GAF scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serous symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  GAF scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed patient who avoids friends, 
neglects family, and is unable to do work).  Id.  

Prior to February 22, 2006, the Board finds that the 
veteran's overall disability picture is most consistent with 
a 30 percent rating for PTSD.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  The record shows that the 
veteran's PTSD symptoms have resulted in occupational and 
social impairment with occasional decrease in work efficiency 
due to symptoms such as depressed mood, anxiety, panic 
attacks, and chronic sleep impairment.

At the time of the October 2001 VA examination, the veteran 
was working, teaching mentally and physically disabled 
children.  He denied problems in his job.  He had been 
married twice and had two children with whom he had limited 
contact.  He had a good relationship with his wife.  He 
reported having panic attacks and described having difficulty 
sleeping.  He was being treated with medication for 
depression.  During his mental status examination, the 
veteran was cooperative.  His mood was euthymic, affect was 
appropriate.  His speech was spontaneous, coherent, and 
relevant.  There was no signs of psychosis, and no suicidal 
or homicidal ideations.  The veteran was alert and oriented 
times three.  Memory testing showed that he was able to 
remember three out of three after 5 minutes.  He did well on 
similarities and proverb interpretation.  Knowledge, insight, 
and judgment were fair.  The veteran was assessed with PTSD, 
with a GAF of 75.  The examiner noted that the veteran had 
sleep problems and outbursts of anger and irritability. He 
also noted that the veteran was functioning well in his job 
for almost the past 30 years and was having a good 
relationship with his wife.  The veteran was assessed with a 
GAF of 75 as he was having no more than slight impairment in 
social and occupational functioning.  

During the May 2003 VA examination, the veteran was described 
as neatly dressed and clean-cut.  A mental status examination 
shows that the veteran was very anxious.  His speech was 
somewhat pressured and loud.  Affect and mood were both 
anxious and depressed.  He denied active thoughts of suicide.  
There were no auditory or visual hallucinations, no 
delusional beliefs, and no thought disorder.  He did have 
flashbacks.  He was alert and oriented to time, place, and 
person.  He had good insight into his experiences.  The 
veteran was assessed with PTSD with a GAF of 60.  The 
examiner stated that the veteran had moderate to moderately 
severe psychological symptoms from his PTSD.  The veteran 
claimed that his symptoms had gotten worse, and this caused 
intense anxiety, but he was able to function in his job.  He 
reported excessive social distresses, and stated that he was 
a loner because of his PTSD.  He stated that the fact that he 
worked with handicapped kids allowed him to function in his 
job, but otherwise he would be very nervous around people 
with no handicaps.   

The veteran submitted a September 2001 and May 2002 PTSD 
evaluations completed by S.R., MFT, Certified Trauma 
Specialist.  These included various psychomotor test results 
for diagnosing PTSD.  The veteran has already been service-
connected for PTSD.  S.R. contends that the veteran has 
chronic and severe PTSD, and that the number and intensity of 
PTSD symptoms were much greater than 30 percent.  The Board 
notes that S.R. is not reported to be a psychiatrist or 
psychologist.  Moreover, the Board notes that the examiner's 
characterization of the veteran's PTSD as "severe" is not, on 
its own, determinative of the nature and extent of the 
veteran's psychiatric condition, particularly where, as here, 
the veteran's overall symptoms on VA examination demonstrate 
a lesser degree of disability.  See 38 C.F.R. § 4.126(a) 
(2006).  The use of terminology such as "mild," "moderate" 
and "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue. 38 C.F.R. §§ 4.2, 4.6 (2006).  Further, S.R.'s 
reports do not contain the information and specific findings 
necessary to determine the appropriate disability rating in 
this case in light of the applicable diagnostic criteria.  In 
this case, the Board finds that the VA examiners, physicians 
whose opinions were made in accordance with DSM-IV criteria 
after examination and review of the veteran's record and 
which contains more specific findings, are more probative of 
the degree and severity of the veteran's PTSD.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when VA gives an adequate statement of reasons and 
bases).  

The veteran's October 2001 VA examination assessed him with 
GAF score of 75, reflecting transient symptoms and expectable 
reactions to psychosocial stressors resulting in no more than 
slight impairment in social or occupational functioning.  See 
DSM-IV at 46-47.  The veteran's May 2003 VA examination 
assessed him with GAF score of 60, reflecting moderate 
symptoms or moderate difficulty in social or occupational 
functioning.  Although the veteran's PTSD symptoms increased 
in severity from the October 2001 to the May 2003 VA 
examinations, the veteran's GAF scores are consistent with 
his 30 percent disability rating for PTSD with slight to 
moderate impairment in social and occupational functioning.  
See Id.  

The Board notes the veteran is shown to have depressed mood 
and he reported having panic attacks and difficulty with 
being around people.  The May 2003 VA examination noted that 
the veteran had moderate to moderately severe symptoms.  
However, prior to February 2006, the objective evidence of 
record does not reflect a level of impairment that warrants 
50 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  The veteran was not shown to exhibit 
occupational and social impairment with reduced reliability 
and productivity due to his symptomatology.  He reported 
working full time until January 2006.  His mental status 
examinations did not reflect other symptoms described for a 
50 percent evaluation such as flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; and impaired 
abstract thinking.  The Board finds that prior to February 
2006, the veteran's PTSD more closely resembles the criteria 
as described for a 30 percent evaluation under Diagnostic 
Code 9411.

The Board finds that the veteran's PTSD however, warrants an 
increased 70 percent evaluation, effective February 22, 2006, 
the date of private medical evidence demonstrating an 
increase in symptomatology associated with the veteran's 
PTSD.  A February 22, 2006 letter from L.D.L., Ph.D. reflects 
an increase in the veteran's PTSD symptoms.  Dr. L.D.L. 
stated that these symptom increases led the veteran to 
becoming unable to perform his duties as a teacher and the 
veteran was placed on medical leave for the foreseeable 
future.    

The March 2006 VA examination also shows that the veteran's 
PTSD has worsened.  During the March 2006 VA examination, the 
veteran stated that he went on medical leave in January 2006 
and had not returned to work, nor did he feel able to return 
to work.  The examiner noted that the veteran had not been 
hospitalized since the last examination, and had never been 
hospitalized for psychiatric reasons.  A mental status 
examination shows that the veteran was well developed and 
well nourished.  The veteran was quite agitated throughout 
the interview when talking about Vietnam.  There were no 
delusions or hallucinations.  He maintained eye contact.  
Suicidal ideation was occasionally present, but he had never 
made a plan or attempt.  He was oriented to time, place, and 
person.  There was no memory impairment.  There was no 
obsessive or ritualistic behavior.  Speech was unremarkable.  
The veteran had panic attacks 2 to 3 times per week lasting 
for several minutes.  He felt continually depressed, and had 
sleep impairment.  

Under the assessment of PTSD, the examiner stated that the 
veteran's PTSD affected his ability to work, concentrate, and 
socialize.  He was depressed most of the time.  He had no 
interest in any activities and felt detached from others.  He 
preferred not to associate with anyone except veterans of the 
Vietnam War.  He had difficulty falling and staying asleep.  
He had irritability and outbursts of anger.  He had 
difficulty concentrating. The examiner stated that symptoms 
were present almost continuously.  

The veteran was diagnosed with PTSD and possible alcohol 
abuse, with a GAF of 40 to 45.  A GAF of 45 reflects serious 
symptoms such as suicidal ideation or any serious impairment 
in social or occupational functioning.  See DSM-IV at 46-47.  
A GAF of 40 reflects some impairment in reality testing or 
communication or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or 
mood.  Id.  The Board notes that the veteran does not exhibit 
symptoms described such as some impairment in reality testing 
or communication or major impairment in judgment or thinking.  
The veteran's GAF scores of 40 to 45 are consistent with his 
70 percent evaluation from February 22, 2006, the date it is 
shown to be factually ascertainable that an increase in the 
veteran's service-connected PTSD was demonstrated.

The veteran's PTSD has resulted in deficiencies in work and 
mood due to symptoms such as suicidal ideation; near-
continuous panic or depression affecting the ability to 
function effectively; impaired impulse control; difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  Prior to February 22, 2006, the veteran 
was not shown to exhibit the level of impairment and 
symptomatology described for a 70 percent evaluation.  Id. 

The veteran has not been shown to exhibit symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name, 
to warrant a 100 percent evaluation.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).   

In making this determination, the Board has considered the 
veteran's own statements in support of his claims.  The Board 
has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The veteran's assigned evaluations already reflect 
occupational impairment resulting from the veteran's PTSD 
symptoms.  The veteran's PTSD has not been shown to cause 
marked interference with employment beyond that contemplated 
by the Schedule for Rating Disabilities, has not necessitated 
frequent periods of hospitalization, and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

C.  Conclusion 

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for a higher evaluation for PTSD 
prior to February 22, 2006, but that the evidence supports a 
70 percent rating for PTSD from February 22, 2006.




ORDER

Prior to February 22, 2006, an initial evaluation for PTSD in 
excess of 30 percent is denied.

From February 22, 2006, a 70 percent rating for PTSD is 
granted subject to the laws and regulations governing the 
payment of monetary benefits. 


____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


